                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

TACARA ANDERSON,
On behalf of minor child, MA

              Plaintiff,

vs.                                                CASE NO. 8:18-cv-1646-JSM-MAP

OFFICER JONATHAN VAZQUEZ,

            Defendant.
_________________________________/

                                   NOTICE OF APPEAL

       NOTICE is hereby given that Plaintiff, TACARA ANDERSON, on behalf of minor

child, MA, by and through the undersigned attorney, appeals to the United States District Court

of Appeals for the Eleventh Circuit from the Summary Judgment, Final Judgment and ruling on

the Motion to Alter or Amend. The Order granting Summary Judgement and Final Judgement

was entered on September 20, 2019. (Doc. 52 and 53) The Order denying Plaintiffs’ Motion to

Alter or Amend the Judgment was entered on October 31, 2019. (Doc 55)



                                                   Respectfully submitted,

                                                   _/s/Michael P. Maddux___________
                                                   MICHAEL P. MADDUX, ESQUIRE
                                                   Florida Bar No: 964212
                                                   Attorney for Plaintiff
                                                   Michael P. Maddux, P.A.
                                                   2102 West Cleveland Street
                                                   Tampa, Florida 33606
                                                   Phone: 813-253-3363
                                                   Fax: 813-253-2553
                                                   Email: mmaddux@madduxattorneys.com
                                                   jsalter@madduxattorneys.com
                                                   ctonski@madduxattorneys.com




                                          Page 1 of 2
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of October, 2019, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system.



                                                  _/s/Michael P. Maddux___________
                                                  MICHAEL P. MADDUX, ESQUIRE




                                         Page 2 of 2
